  Case 14-24595         Doc 28     Filed 04/03/19 Entered 04/03/19 11:44:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24595
         Juan Maldonado
         Andrea J Maldonado
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/01/2014.

         2) The plan was confirmed on 10/01/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/22/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,700.00.

         10) Amount of unsecured claims discharged without payment: $85,554.19.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-24595        Doc 28        Filed 04/03/19 Entered 04/03/19 11:44:02                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $15,400.00
       Less amount refunded to debtor                             $280.00

NET RECEIPTS:                                                                                    $15,120.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $667.23
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,667.23

Attorney fees paid and disclosed by debtor:                  $1,000.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED CALL CENTER TECH LLC     Unsecured         347.00           NA              NA            0.00       0.00
AFNI                              Unsecured      1,900.00            NA              NA            0.00       0.00
AMERICOLLECT INC                  Unsecured         284.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC              Unsecured      2,896.00            NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured      2,201.00            NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured         590.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         627.00        530.84          530.84        247.41        0.00
CAVALRY SPV I                     Unsecured      2,679.00       2,678.89        2,678.89      1,248.54        0.00
CERASTES LLC                      Unsecured            NA         497.00          497.00        231.64        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         999.31          999.31        999.31        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,201.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         661.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER             Secured              NA            NA              NA            0.00       0.00
EQUITY TRUST COMPANY              Unsecured            NA         390.00          390.00        181.77        0.00
FIRST PREMIER BANK                Unsecured         494.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                Priority          454.00        413.20          413.20        413.20        0.00
IL DEPT OF REVENUE                Unsecured            NA          40.80           40.80          19.44       0.00
MIDLAND FUNDING LLC               Unsecured         678.00        678.04          678.04        323.06        0.00
OUTAGAMIE CTY CLERK OF COURTS     Unsecured         141.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,324.00       1,324.80        1,324.80        617.45        0.00
RMCB                              Unsecured         227.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured      5,392.00            NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured           0.00      5,546.03        5,546.03      2,584.82        0.00
SPRINGLEAF FINANCIAL SERVICES     Secured              NA            NA              NA            0.00       0.00
SPRINT NEXTEL                     Unsecured      1,901.00       1,900.65        1,900.65        885.83        0.00
SPRINT NEXTEL                     Unsecured         941.00        941.56          941.56        438.83        0.00
TIME WARNER CABLE                 Unsecured         784.00           NA              NA            0.00       0.00
TIME WARNER MGMT                  Unsecured         597.00           NA              NA            0.00       0.00
TIME WARNER MGMT                  Unsecured      1,467.00            NA              NA            0.00       0.00
US BANK HOME MORTGAGE             Secured       73,672.00           0.00            0.00           0.00       0.00
US BANK HOME MORTGAGE             Unsecured     52,672.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-24595       Doc 28     Filed 04/03/19 Entered 04/03/19 11:44:02                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
US CELLULAR                   Unsecured      1,730.00       1,330.84      1,330.84        620.26         0.00
US CELLULAR                   Unsecured            NA         500.65        500.65        233.34         0.00
VERIZON WIRELESS              Unsecured         487.00           NA            NA            0.00        0.00
VERIZON WIRELESS              Unsecured         227.00           NA            NA            0.00        0.00
WELLS FARGO BANK              Unsecured      1,500.00            NA            NA            0.00        0.00
WISCONSIN BELL INC            Unsecured            NA       3,081.65      3,081.65      1,436.26         0.00
WISCONSIN ELECTRIC POWER CO   Unsecured      1,600.00       2,084.70      2,084.70        971.61         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
      All Other Secured                                  $999.31            $999.31                  $0.00
TOTAL SECURED:                                           $999.31            $999.31                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                  $0.00
       Domestic Support Ongoing                            $0.00              $0.00                  $0.00
       All Other Priority                                $413.20            $413.20                  $0.00
TOTAL PRIORITY:                                          $413.20            $413.20                  $0.00

GENERAL UNSECURED PAYMENTS:                          $21,526.45         $10,040.26                   $0.00


Disbursements:

       Expenses of Administration                          $3,667.23
       Disbursements to Creditors                         $11,452.77

TOTAL DISBURSEMENTS :                                                                      $15,120.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-24595         Doc 28      Filed 04/03/19 Entered 04/03/19 11:44:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
